Citation Nr: 0407853	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  97-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for osteoarthritis of 
the hands.  

2.	Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

3.	Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In an August 2000 decision, the Board addressed numerous 
issues on appeal.  At that time, the issues involving service 
connection for arthritis of the hands and the evaluations 
assigned for service connected tinnitus and hypertension were 
remanded by the Board.  By rating decision dated in March 
2003, the RO increased the evaluation of tinnitus to 10 
percent, which is the maximum schedular evaluation that may 
be assigned.  The veteran has not indicated that he is 
satisfied with this determination.  

The issue of an increased evaluation for hypertension will be 
addressed in the remand portion of this decision.  

The veteran is raising a claim of service connection for gout 
(VA Form 646, December 2003).  This claim is referred to the 
RO for appropriate action.

FINDINGS OF FACT

1.  Chronic osteoarthritis of the hands is not currently 
demonstrated.  

2.  The veteran is receiving the maximum schedular evaluation 
for tinnitus under either set of applicable regulations and 
there is nothing exceptional about the veteran's tinnitus 
disability, compared to similarly situated veterans.




CONCLUSIONS OF LAW

1.	Chronic osteoarthritis of the hands was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.	A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The October 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished letters in July 2002 and in July 2003 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The initial denial of service connection was made in 1996, 
prior to the enactment of the VCAA.  The United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2002 and 
July 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated, 
without any weight given to prior adverse determinations, and 
a Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 


Service Connection

Service medical records show that the veteran was treated for 
complaints of chronic and persistent pain of the right elbow.  
The impression was of synovitis and a rheumatoid arthritis 
(RA) titer was planned.  In January 1984, the veteran had 
complaints of swelling of the knuckle and finger of his left 
ring finger.  This occurred after he had been playing 
football, but the veteran stated that he had not noticed any 
trauma.  The veteran could not make a complete fist.  
Examination showed a 3 mm difference between the right and 
left ring fingers.  X-ray studies were negative.  A report of 
the previous RA testing, performed in 1982, was requested.  
The diagnosis was status post RA reaction.  On follow-up 
evaluation in February 1984, the RA testing was described as 
having been negative, and the symptoms were said to be 
resolving.  In view of this, a planned orthopedic 
consultation was discontinued.  

In October 1988, the veteran reported morning stiffness of 
all finger joints over the past several years.  This resolved 
by placing the hands in warm water or after motion.  
Examination showed reduced motion of all DIP and PIP joints 
of the hands and marked loss of extension.  X-ray studies of 
the hands was normal.  The assessment was of probable RA.  On 
examination for retirement from service, in May 1995, the 
veteran's medical history included a notation of degenerative 
joint disease of the right hand.  The pertinent diagnosis was 
degenerative joint disease.  

An examination was conducted by VA in May 1996.  At that 
time, the veteran complained that he had some arthritis of 
the hands.  Evaluation of the musculoskeletal system did not 
show any abnormality.  The pertinent diagnosis was 
osteoarthritis of both hands.  

An examination of the veteran's hands was conducted by VA in 
September 2000.  The veteran complained of stiffness of the 
hands, particularly of the right thumb.  No anatomical 
defects of the hands was noted.  Grasping of objects was good 
with strength and dexterity.  No swelling or disfigurement of 
the joints was noted.  The diagnosis was of arthralgia of the 
hands, with no loss of function due to pain.  It was further 
noted that there was no clinical sign or symptom of 
arthritis.  

An examination was conducted by VA in May 2003.  At that 
time, the veteran indicated that, during service, he had had 
complaints of pain and stiffness in his hands in 1981, when a 
workup was negative, and again in 1989 and 1990, when, again, 
a workup for inflammatory arthritis was negative.  He 
currently said that he had no problem.  Examination of all of 
the joints was essentially negative.  There was no swelling, 
tenderness, or fluid in any of his joints.  X-ray studies of 
the hands showed no fracture, subluxation, or osseous 
abnormality and no evidence of degenerative disease.  
Laboratory testing showed the rheumatoid facture to be 
negative and an ANA titer to be normal.  Sedimentation rate 
and uric acid were slightly elevated, which was compatible 
with gout that was not currently active.  A notation to a VA 
compensation examination made in September 2003, was that the 
veteran was examined in September 2000 and was diagnosed with 
arthralgia of the hands, with X-rays normal at that time.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran had complaints of pain and stiffness in the 
joints of his fingers while he was on active duty.  He was 
evaluated for possible RA, but the testing was consistently 
negative.  He now claims service connection for 
osteoarthritis of the hands.  Several evaluations have been 
conducted in the years since his discharge from service.  The 
first, in 1996, found that he had arthritis of the hands, but 
this diagnosis was made without the benefit of X-ray 
findings, which are used to confirm a diagnosis for this 
condition.  X-rays studies were performed in 2000 and 2003, 
each of which showed no evidence of osteoarthritis.  
Similarly, in 2003, testing for RA was negative.  A diagnosis 
of arthralgia is not the same as a diagnosis of 
osteoarthritis.  As the veteran is claiming service 
connection for osteoarthritis of the hands, and this disorder 
has not been demonstrated in the record, service connection 
may not be established.  


Increased Rating

The veteran is seeking an increased evaluation for his 
tinnitus, for which service connection was established in 
1996.  While this appeal has been pending, the criteria for 
the evaluation for tinnitus has been revised.  Where the law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The old law 
must be applied; however, prior to the effective date of the 
new law.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Prior to 1999, tinnitus was assigned a 10 percent rating if 
it was persistent as a symptom of head injury, concussion or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  Currently, recurrent tinnitus is assigned a 10 
percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).  

As noted, the veteran is already receiving the maximum 
schedular evaluation for tinnitus under either set of 
applicable regulations.  On examination by VA in May 1996, 
the veteran complained of constant humming that fluctuated in 
intensity.  The current 10 percent maximum schedular rating 
is meant to compensate him for the related industrial 
impairment.

It can be argued that a higher rating should be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's tinnitus disability, compared 
to similarly situated veterans, and the schedular 10 percent 
rating which has been assigned adequately compensates him for 
his related industrial impairment. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

As such, a rating in excess of 10 percent for tinnitus is not 
warranted.  


ORDER

Service connection for osteoarthritis of the hands is denied.  
An increased rating for tinnitus is denied.  


REMAND

The remaining issue on appeal is related to the evaluation of 
the veteran's hypertension.  This issue was previously before 
the Board when an examination was ordered.  It was 
specifically requested that two readings per day be taken for 
three days, as "the current criteria require."  This was 
not done.  On examination by VA in September 2003, the VA 
examiner noted that taking blood pressure readings twice per 
day for three days would not help in the diagnosis of 
hypertension, which was "well-documented."  The Board 
agrees that the diagnosis of hypertension is not in doubt.  
The examination ordered in the previous remand is not 
required by the rating criteria.  Those criteria are found in 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  Note (1) 
following that Diagnostic Code specifies that 
"[h]ypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days."  This is explained in the material 
published at the time this and other Diagnostic Codes were 
revised.  See 62 Fed. Reg. 65207, 65215 (December 1997), 
which states, in pertinent part

In the previous schedule, Note (1) under 
DC 7101 (hypertensive vascular disease) 
stated that the 40- and 60-percent 
evaluations required careful attention to 
diagnosis and repeated blood pressure 
readings. We proposed to revise the note 
to state that careful and repeated 
measurements of blood pressure readings 
are required prior to the assignment of 
any compensable evaluation. 
 
Two commenters requested that we clarify 
the meaning of the note.  Standard 
medical texts recommend multiple blood 
pressure readings for the diagnosis of 
hypertension, although the number of 
measurements recommended varies, with "at 
least three sets over at least a three-
month interval" (Braunwald, 818) and "at 
least two measurements on two separate 
examinations" (Harrison, 1001) among the 
specific recommendations. We have revised 
the note to require that hypertension be 
confirmed by readings taken two or more 
times on each of at least three different 
days.  This will assure that the 
existence of hypertension is not conceded 
based solely on readings taken on a 
single, perhaps unrepresentative, day.

From the above it is clear that Note (1) is concerned with 
the existence of hypertension, not the evaluation of its 
severity.  As the existence of the veteran's hypertension is 
not in question, this examination is unnecessary.  Having 
conceded the point which the examination is designed to 
evaluate, VA does not violate Stegall v. West, 11 Vet. App. 
268 (1998), by forgoing the examination.  However, the 
existing record of the veteran's blood pressures is now 
outdated.  The record includes interval blood pressures from 
Dr. Herndon until February 2002, but not later.  Medical 
control of the hypertension was not established at that time.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should have the veteran 
identify all sources (VA and non-VA) of 
blood pressure readings subsequent to 
February 2002.  These records should be 
obtained.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



